Exhibit 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This Amendment to the Employment Agreement (“Amendment”) is entered into by
and between Las Vegas Sands Corp. (the “Company”) and Michael Quartieri
(“Executive”) and is effective October 1, 2009 (“Amendment Effective Date”).
This Amendment is entered into for the purpose of amending and modifying certain
of the terms and conditions of that Employment Agreement effective October 1,
2006, between Company and Executive (the “Agreement”). Capitalized terms that
are used in this Amendment but that are not defined herein shall have the
meanings assigned to those terms in the Agreement.
     In consideration of the mutual promises, conditions, and provisions
contained herein, the Parties agree as follows:
1. Term of Employment. The initial Term of Employment is extended until
September 30, 2012.
2. Base Salary. Beginning on July 13, 2009 and throughout the remainder of the
term of employment under the Agreement as extended under this Amendment,
Executive is entitled to receive an annual Base Salary for services rendered
under the Agreement of $356,250. The Base Salary is payable in equal
installments every two weeks or otherwise in accordance with the regular Company
payroll. On an annual basis on or about the anniversary date of the Amendment
Effective Date, Executive shall receive a review of the Base Salary at which
time the Base Salary may be increased and such revised salary, if any, shall
become the Base Salary for purposes of this Agreement.
3. Duties and Responsibilities. As of the Amendment Effective Date and
throughout the remainder of the initial term of employment under the Agreement,
Executive shall be employed as Vice President Global Controller and Chief
Accounting Officer and shall have all the responsibilities of that position as
determined by the Company and as may be assigned pursuant to Section 2.1 of the
Agreement.
4. Performance Bonus. It is Company’s intention to maintain an incentive bonus
program by which qualified employees will be eligible to receive a discretionary
incentive bonus based upon the achievement of individual and company goals and
objectives as established from time to time. During each year throughout the
remainder of the initial term of the Agreement, Executive will be eligible to
participate in the Company’s discretionary bonus program targeted at up to forty
percent (40%) of Executive’s Base Salary (“Target”), issued annually when
payable. All bonuses are in the sole, absolute and unfettered and unreviewable
discretion of Company. Executive’s Target is subject to the actual annual
achievement of both Executive’s and Company’s goals and objectives and may be
adjusted based upon such results. It is contemplated that, if Company continues
to prosper and if Executive continues to demonstrate professional growth and
development, Executive will be paid an annual bonus. Notwithstanding the
foregoing, Executive shall not have any enforceable right to receive a bonus
except for such bonuses as are actually paid by Company. Upon termination of
Executive’s employment for any reason whatsoever, Company shall have no
obligation to pay Executive any bonus or prorated portion of a bonus Executive
might have received had Executive continued to be employed.

 



--------------------------------------------------------------------------------



 



5. Termination by Company Without Cause. In the event that the Company
terminates the Executive’s employment without Cause, without in anyway limiting
the prohibition of the restrictive covenant set forth in the Agreement, in the
event the Executive secures a new position with compensation which is less than
the Base Salary, that compensation will be offset against the Base Salary
Continuation and the Company will be required to pay the Base Salary
Continuation minus this offset. During any period of Base Salary Continuation,
Executive shall be obligated to timely notify Company in writing should
Executive secure a new position with a different employer
6. Original Agreement. Except as expressly modified by this Amendment, the terms
and conditions of the Agreement are and shall continue to remain in full force
and effect.
     The Parties have duly executed this Amendment below, which becomes
effective as of the Amendment Effective Date.

                  MICHAEL QUARTIERI   LAS VEGAS SANDS CORP.    
 
               
By:  
/s/ Michael Quartieri   By:   /s/ Kenneth J. Kay    
 
           

Name:  Michael Quartieri   Name:  Kenneth J. Kay    

Title:  Vice President, Global Controller   Title:  Senior Vice President and
Chief    
 
  and Chief Accounting Officer       Financial Officer    

 